Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roy D. Gross on September 16, 2021.
The application has been amended as follows:

1.-36. (Cancelled)  
  
37. (Currently Amended) A method for detecting and monitoring defects in a sealing region of a container, the method comprising: 
imaging at least a part of the sealing region of the container using at least one imaging camera operative at a wavelength in the range of 0.01 µm - 14 µm; 
wherein the imaging is performed during and/or after the filling of the container with a filling material and prior to sealing of the container being completed; 
estimating, based on at least one frame obtained from the imaging, an anticipated sealing efficiency prior to the sealing of the container, wherein the estimating comprises ; and 
performing a big data analysis on a plurality of image frames obtained from imaging of a plurality of containers to identify a trend indicative of an inefficient filling of the container due to inaccurate nozzle position, aberrant speed of packing line, dysregulated heat of filing material, aberration in a viscosity of the filling material or any combination thereof.  

38. (Previously Presented) The method according to claim 37, wherein the imaging is performed at an Infra-Red (IR) wavelength in the range of 8µm - 14 µm (LWIR); 3pm - 5.4 µm (MWIR); 1 µm - 3 µm (SWIR); 0.9 µm - 1.7 µm (NIR) or any combination thereof.  

39. (Previously Presented) The method according to claim 38, wherein the imaging is performed at an Infra-Red (IR) wavelength in the range of 8 µm - 14 µm (LWIR).  

40. (Canceled) 2  

41. (Previously Presented) The method according to claim 37, wherein the imaging is performed after the filling of the container with a filling material is completed. 
 
42. (Previously Presented) The method according to claim 37, wherein the method further comprises a second imaging of at least part of the sealing region at a wavelength in the range of 3 pm - 14 pm after the sealing of the container has been completed, and wherein the identifying of the defect in the sealing region is further based on the second imaging of the sealing region.  



44. (Previously Presented) The method according to claim 37, wherein the container is selected from the group consisting of: a canister; a blister package, a tube, a heat seal bag, pouch, sachet, bottle, or any combination thereof and wherein the filling material is selected from the group consisting of: a liquid, a paste, a cream, a foam, or any combination thereof.  

45. (Canceled)  

46. (Canceled)  

47. (Previously Presented) The method according to claim 37, further comprising heating and/or cooling at least the sealing region of the container prior to the imaging thereof; thereby increasing an image contrast between the sealing region and the filling material.  

48. (Canceled)  

49. (Previously Presented) The method according to claim 37, further comprising heating and/or cooling the filling material prior to the imaging; thereby increasing an image contrast between the sealing region and the filling material.  

50. (Canceled)  



52. (Currently Amended) A packaging system comprising: 
a package line comprising at least a filling station for filling a container with a filling material and a sealing station for sealing of the container; 
wherein the filling station comprises a 3first imaging camera operative at a wavelength in the range of 0.01 µm - 14 µm; 
wherein the first imaging camera is positioned and configured to enable imaging of at least part of a sealing region of the container during, and/or after the filling of the container with the filling material and prior to sealing of the container being completed; 
a processor configured to estimate an anticipated sealing efficiency of the container, based on images obtained from said first imaging camera, wherein the estimating comprises identifying a contamination on the container by the filling material, based on differences in the emissivity of the container and the filling material; and 
performing a big data analysis on a plurality of image frames obtained from imaging of a plurality of containers to identify a trend indicative of an inefficient filling of the container due to inaccurate nozzle position, aberrant speed of packing line, dysregulated heat of filing material, aberration in a viscosity of the filling material or any combination thereof.  

53. (Previously Presented) The packaging system according to claim 52 wherein the imaging by said first imaging camera is performed at an Infra-Red (IR) wavelength in the range of 8 µm - 14 µm (LWIR); 3 µm - 5.4 µm (MWIR); 1pm - 3 µm (SWIR); 0.9 µm - 1.7 µm (NIR) or any combination thereof.  

54. (Previously Presented) The packaging system according to claim 53, wherein the imaging by said first imaging camera is performed at an Infra-Red (IR) wavelength in the range of 8 µm - 14 µm (LWIR).  

55. (Previously Presented) The packaging system according to claim 52 wherein the sealing station comprises a second camera, wherein the imaging by said second camera is performed at a wavelength in the range of 3 µm - 14 µm; 
wherein the second camera is positioned and configured to enable imaging of at least part of the sealing region of the container after the sealing of the container has been completed and wherein the processor is configured to identify the defect in the sealing region, based on an integrated analysis of images obtained from said first and second cameras.  

56. (Canceled)  

57. (Currently Amended) The packaging system according to claim [[40]] 52, wherein the contamination comprises spills/splashes of filling material on the sealing region.  

58. (Previously Presented) The method of claim 37, wherein the estimating of the anticipated sealing efficiency comprises obtaining at least two image frames and applying a processing algorithm on the at least two image frames taking into account changes in a temperature of the sealing region and a time interval between each of the at least two image frames.  

59. (Canceled)  

60. (Previously Presented) The packaging system of claim 53, wherein the processor is configured to estimate the anticipated sealing efficiency by obtaining at least two image frames and applying a processing algorithm of the at least two image frames, taking into account changes in a temperature of the sealing region and a time interval between each of the at least two image frames.  

61. (Canceled)

Allowable Subject Matter

Claims 37 – 39, 41 – 44, 47, 49, 51 – 55, 57, 58 and 60 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 37, “estimating, based on at least one frame obtained from the imaging, an anticipated sealing efficiency prior to the sealing of the container, wherein the estimating comprises identifying a contamination on the container by the filling material, based at least on differences in the emissivity of the container and the filling material; and 
performing a big data analysis on a plurality of image frames obtained from imaging of a plurality of containers to identify a trend indicative of an inefficient filling of the container due to inaccurate nozzle position, aberrant speed of packing line, dysregulated heat of filing material, aberration in a viscosity of the filling material or any combination thereof, where the closest prior art is Ignatowicz et al (US 2005/0286606 A1), Weinstein et al (WO 2014/195943 A1, hereafter referred to as “Weinstein1”) and Weinstein et al. (US 2016/0054245 A1, hereafter referred to as “Weinstein2”).


Ignatowicz et al is directed towards an apparatus for monitoring and detecting thermal sealing defects includes a thermal imager, a controller, and an output device. The thermal imager is mounted along a process line that transports an object having at least one recently created thermal-seal. The controller includes an input that is communicably coupled to the thermal imager for receiving thermal image data of the thermal-seal and an output. The controller is programmed to detect at least one of a hot zone and a cool zone on the thermal-seal. The output device is communicably coupled to the output of the controller and indicates the results of the seal detection, see abstract. 
And, Weinstein1, which is in the same field of endeavor, discloses a method and system for determining integrity of a product (14), comprising: (a) placing the product between at least one radiation emitting body (16) and one infra-red (IR) sensing arrangement (18) comprising at least one IR sensor, the product comprises a housing being essentially transparent to IR radiation; (b) while the product is at a steady state temperature which is different from the temperature of the radiation emitting body, creating a sensing session comprising sensing by the at least one IR sensor, radiation emitted from the radiation emitting body, at least a portion of the emitted radiation being transmitted through the housing of the product, and (c) generating IR data from the sensed radiation, the IR data being indicative of the integrity of said product; wherein the product is spaced apart from at least the radiation emitting body such that no contact exists there between, see abstract. 
Last but not least, Weinstein2, which is in the same field of endeavor, discloses a method for detecting thermal sealing defects of a container during its transportation along a process line. The method is particularly suitable for containers caped with a cap liner and sealed with an inner seal. The method makes use of a high frequency heat (e.g. by a high frequency heat induction unit) to cause eddy current in the inner seal after which there is sensing by an IR imager of radiation emitted from the conductive inner seal to generate sensed IR image data indicative of the sensed radiation. The sensing is characterized by at least one of (i) a time window of a sensing session of between 50 msec to 300 msec during which said container is being transported through the FOV; and (ii) a sensing range of a wavelength spectrum region from 2 μm to 6 μm. The IR data is then processed so as to generate output data indicative of the presence or absence of at least one defect in the sealing of the container by said inner seal, see abstract.
However, all above mentioned prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 37 and therefore stands allowable. The same reasoning applies to independent claim 52, which are slight variations of the claim 37 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486